Citation Nr: 1234584	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  02-01 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1999 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1  The Veteran's current bipolar disorder had onset during his active service.  

2.  The Veteran has never had PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Background

Due to the involved procedural history of this case, the Board includes this section to orient the reader.  

VA first received a claim from the Veteran of entitlement to service connection for a psychiatric disability in October 2000.  The RO denied that claim in March and April 2001 rating decisions and the Veteran initiated and perfected an appeal to the Board.  

In May 2003, the Board remanded the matter for additional development.  In a December 2004 decision, the Board denied the Veteran's appeal.  In that decision, the Board concluded as a matter of law that the Veteran had a psychiatric disorder at that time of his entrance into active service, that the psychiatric disorder was not aggravated during service, and that there was clear and unmistakable evidence rebutting the presumption of soundness at entrance into active service.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  

In December 2005, the Veterans Court granted a joint motion for remand of the Veteran and the Secretary of Veterans' Affairs (the Parties).  The Parties agreed that on remand, the Board must apply the correct legal standard for rebutting the presumption of soundness, address the Veteran's allegations regarding personal assault PTSD stressors, and apply the relevant law and regulations concerning verification of personal assault stressors.  

In March 2006, the Board remanded the case to the RO to provide the Veteran with notice as to the evidence that may corroborate his alleged in-service stressors, request the Veteran's service personnel and administrative records from the National Personnel Records Center (NPRC), attempt to verify his claimed stressors, address any credibility concerns, afford the Veteran a psychiatric examination, and obtain a medical opinion, and readjudicate the claims.  

After the case was returned to the Board, the Board issued a decision in August 2008 in which it denied service connection for PTSD and an acquired psychiatric disorder other than PTSD.  In that decision it concluded as a matter of law that the Veteran's psychiatric disorder existed prior to service and was not aggravated  by service and therefore found that the presumption of soundness had been rebutted. The Veteran appealed that decision to the Veterans Court.  

In September 2009, the Veterans Court again granted a joint motion for remand of the Parties.  The Parties agreed that the Board, prior to discounting two private expert opinions, must make a finding as to whether the Veteran's or his father's allegations of in-service incurrence, aggravation, and/or continuity of symptomatology were credible.  The Parties also agreed that it appears that Dr. Brada and Dr. Kumar had indicated that records of hospitalization of the Veteran had been reviewed and that the Board should consider this on remand.  The Parties also agreed that the Board should consider additional diagnoses of PTSD from Dr. Moeller in 2005 and Dr. Kumar.  

In an April 2010 decision, the Board again denied entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD.  The Board also again determined that the presumption of soundness had been rebutted.  The Veteran appealed that decision to the Veterans Court.  

In January 2012, the Veterans Court issued a decision in which it vacated the Board's April 2010 decision and remanded the issues to the Board.  

With regard to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Veterans Court determined the following:  (1) That without further elaboration by the Board, the Veterans Court was unable to review the Board's determination that the pre-service 1998 and 1999 hospitalization records, alone, undebatably established that the Veteran's bipolar disorder preexisted service.  The Veteran's Court noted that none of the preservice hospitalization records reflect a diagnosis of bipolar disorder.  It also stated that in finding that the first prong of the presumption of soundness was rebutted, the Board failed to discuss other evidence concerning onset of the Veteran's psychiatric disorder and that therefore the Board's statement of reasons and bases was inadequate to facilitate review by the Veterans Court.  (2) The Veterans Court found that the Board did not comply with the terms of the September 2009 joint motion for remand, which required the Board to make a credibility determination regarding the Veteran's father's lay statement concerning the Veteran's preservice and postservice symptomatology.  It directed that on remand, the Board must comply with the terms of the Parties' joint motion for remand and provide an adequate statement of reasons or bases for its findings.  

With regard to the issue of entitlement to service connection for PTSD, the Veterans Court determined the following:  (1) That the Board did not adequately explain why the VA examinations outweighed Dr. Reddy's, Dr. Kumar's, and Dr. Moeller's diagnoses of PTSD.  (2) The Board failed to provide an adequate statement of reasons or based when it found that the Veteran's reported stressor statements were inconsistent and detracted from their probative value.  The Veterans Court explained that on remand if the Board determines that the Veteran has a valid diagnosis for PTSD, it must then reassess the probative value of his reports regarding in-service stressors and whether the service records identified by the Veteran corroborate his assertions that he was threatened and mistreated by his fellow soldiers and superiors.  (3) On remand, the Board must readjudicate the PTSD claim in accordance with the 2010 amendment to 38 C.F.R. § 3.304(f) (2010), including the regulation's applicability.  

In December 2010, after the Veteran had initiated an appeal to the Veterans Court of the April 2010 Board decision and that appeal was pending, the Veteran filed a claim with the RO to reopen the claim of entitlement to PTSD.  In that claim, he contended that he was entitled to service connection based on the 2010 amendment to 38 C.F.R. § 3.304(f).  In an April 2011 rating decision, the RO continued the denial of service connection for PTSD.  It is noted that the RO treated his claim as one to reopen a finally denied claim.  Because all prior Board decisions have been vacated, the claim is the one filed in October 2000; there is no requirement for new and material evidence to reopen a claim.  


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board is here granting the appeal.  VA has provided the Veteran with notice as to assignment of disability ratings and effective dates Hence, any error in notice or assistance with regard to that claim cannot have resulted in prejudice to the Veteran and these duties with regard to that claim will not be further discussed.  

As to the PTSD claim, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letters sent to the Veteran in June 2003, March 2006, May 2006, November 2007, The November 2007 letter in particular provided the Veteran with notice as to the evidence that can be used to verify the occurrence of an in-service personal assault stressor.  Although the notice letters were not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have cured the timing error.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the issue of entitlement to service connection for PTSD in an April 2011 rating decision, after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, service treatment records, VA treatment records, and records associated with a claim of entitlement to disability benefits with the Social Security Administration (SSA).  The Veteran has submitted records from and opinions of private treatment providers.  VA provided the Veteran with examinations and/or obtained relevant expert opinions as to his claims in October 2000, February 2001, March 2003, and February 2011.  

The examiner who provided the February 2011 report and opinion indicated review of the pertinent medical history, described the Veteran's disability in detail, and provided a medical opinion supported by an analysis that can be weighed along with other evidence of record.  The Board therefore finds this examination and opinion to be adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

During the course of this appeal the Board has remanded these issues for additional development; i.e., to associate a March 2003 opinion with the claims file, ensure that VCAA requirements were complied with, and readjudicate the claim.  These actions were accomplished following the May 2003 Remand and there has thus been compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


III.  Merits of the Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


III.A.1.  Factual Background - Pre-Service Evidence

Prior to the Veteran's acceptance into active service in September 1999, he was hospitalized twice at Via Christi Regional Medical Center at the St. Joseph's Campus.  He was admitted on October 27, 1998 with provisional diagnoses of marijuana dependency, continuous; major depression, recurrent, severe; adjustment disorder with mixed emotional features; dysthymia; oppositional defiant disorder; and conduct disorder.  He had been flunking out of high school, appeared depressed, and had been a runaway.  An October 28, 1998 consultation signed by F. Dewitt, Ph.D., includes the sentence "[h]e was expelled from East High."  The discharge summary documents there seemed to be a lot of conflict between the Veteran and his father.  It was noted that staff talked to the Veteran and his parents regarding his treatment plan, chemical dependency, and psychiatric outpatient expectations.  

It was noted in the consultation report that he was quite sensitive to signs of potential hostility and rejection.  Diagnostic impression included no Axis I diagnosis and for Axis II it is listed that he had histrionic personality traits with compulsive and narcissistic features.  In a form for family data, it was noted that his parents reported that he had gotten worse the past two years.  He was discharged on October 30, 1998.  

He was again admitted to Via Christi Regional Medical Center on April 22, 1999.  The discharge summary notes that he had been admitted due to increased marijuana use, cutting classes at high school, and a desire to leave home.  He reported that he was under a lot of stress due to his parents' marital problems.  It was explained to him by the clinician that cursing at his parents whenever he was angry and his angry outbursts would not be tolerated.  Also noted was that his parents were concerned that when the Veteran turned 18 years old, they may have to remove him from the home because his behavior was disturbing the entire family unit.  At the time of admission he was depressed and very self destructive.  At discharge he denied being depressed.  The discharge summary states that he was currently suspended from school and expulsion was being considered.  The Veteran and his parents were instructed to set up appointments to continue therapy on an outpatient basis.  Axis I diagnoses were to rule out major depressive disorder recurrent severe without psychotic features, rule out dysthymia, and rule out marijuana dependence continuous.  Axis II diagnosis was personality disorder, not otherwise specified.  His parents perception of his problems was listed as drugs, disrespect, oppositional defiant.  


II.A.2.  Factual Background - Service Evidence

The Veteran's DD 214 documents that he was awarded the Kosovo Campaign Medal and had six months and 23 days of foreign service.  The reason for his separation from active service is listed as a personality disorder.  In an August 1999 medical history form from August 1999, the Veteran reported that he had never tried cocaine or hashish, had never been addicted to drugs or alcohol, had never been treated for a mental condition, and had never been hospitalized.  He indicated in another form, an August 1999 Report of Medical History, that he had never had nervous trouble of any sort, or depression or excessive worry, had never been a patient in any type of hospital, and have never been treated for a mental condition.  An August 1999 report of medical examination for the purpose of enlistment in the Army, includes a normal psychiatric clinical evaluation.  

Service records document that in March 2000, the Veteran was counseled for  failure to obey an order or regulation.  He had departed a building without his weapon or magazine for 0700 formation.  The summary states that on the previous night a witness noted an unsupervised weapon lying on the floor in the dining facility and the Veteran then retrieved the weapon.  He was counseled as to the importance of his weapon.  The counseling summary includes that it was suggested to the Veteran's team leader to use a 550 cord to his weapon to always remind him that he needs to hold his weapon.  

A report of mental status evaluation from March 2000 includes that the Veteran was referred for study and treatment.  He was found to be experiencing depressive symptoms associated with adjustment type of stressors such as being away from home for the first time and being new to the Army.  Prognosis was good.  The presenting problem is listed as his supervisors' questioning whether the Veteran knew what he was doing.  Noted by his supervisors was that he left his weapon unsecured on three occasions during a six hour period, he attended physical training without his T-shirt or shorts under his pants, and that he had made racial remarks about his fellow soldiers when speaking to his mother on the phone - including a comment that he had said that he was living with black men and one was a gangster.  The Veteran reported that he missed his mother and his family and regretted his decision about enlisting in the Army.  The Veteran reported to the mental health professional that he felt that his military supervisors did not like him and that he was mistreated.  

At that time, the Veteran denied any history of psychiatric illness, past drug abuse, or psychiatric hospitalizations.  He also denied that he had any past history of special educational classes or developmental needs.  The impression was that he appeared to meet the criteria for an adjustment disorder with depressed mood.  There are other counseling report for his failure to wear a T shirt or underclothes  for physical training in March 2000 and an April 2000 counseling noting that he displayed lack of respect for rank and authority.  Other reports include that the Veteran's personal hygiene was inadequate.  

Also associated with the service records is a meritorious award for his service as a heavy wheel vehicle operation while deployed in Kosovo between March and June 2000. This states that he ran over 50 missions with accident and incident free miles on the dangerous roads of Kosovo.  

A June 2000 mental status evaluation includes Axis I diagnoses of adjustment disorder with disturbance in mood and conduct, and personality disorder not otherwise specified.  A pertinent history includes that the Veteran had a significant past psychiatric history including that he had been diagnosed with Attention Deficit Hyperactivity Disorder (ADHD).  He was described as having trouble interacting with his peers and supervisors, and being disrespectful and argumentative with soldiers with whom he was living.  It was noted that his supervisors' reported that he had problems maintaining personal hygiene.  Recommendation was discharge from the Army. This evaluation is signed by a psychiatrist.  



II.A.3 Factual Background Post Service - Non-VA Evidence

Following discharge from active service on August 31, 2000 he was admitted to Via Christi Regional Medical Center on September 9, 2000 and discharged on September 19, 2000.  He was brought to the hospital by the police after threatening his family.  The hospital summary recounts an accurate service history, refers to the two pre-service hospitalizations, and notes that during childhood the Veteran was diagnosed with ADHD and treated with Ritalin until three years earlier.  Diagnostic impression at the time of discharge was bipolar affective disorder type I in manic phase, rule out drug induced mood disorder, and rule out schizophrenia, paranoid type.  

In an October 4, 2000 letter, D. Brada, M.D., of the University of Kansas School of Medicine, stated that he was sending copies of the Veteran's inpatient treatment at St. Joseph's where he treated the Veteran from September 9 to September 19, 2000.  Dr. Brada stated that all of the information as to his military service had been provided by the Veteran and his father.  Dr. Brada stated that this information suggested that the Veteran was functioning quite well when he enlisted in the Army and that he began having psychiatric symptoms during service.  After noting that he had been informed that the Veteran was sent to Kosovo in February or March 2000, Dr. Brada. summed up the opinion by stating the following:  

While there is some indication that he had some previous difficulties as an adolescent prior to his entry into active duty, at the time of his entering active duty he seemed to be, both by his report and his parent's report, free of significant symptoms and the symptoms only developed after he was sent to Kosovo.  

Associated with the claims file are records of treatment at Comcare of Sedgewick County from the year 2000 to 2011.  These records include treatment notes signed by Dr. Reddy and Dr. Kumar.  The earliest notes are from October 2000.  These include a past psychiatric history that the Veteran was diagnosed with Attention Deficit Disorder (ADD) as a child and was hospitalized in 1998 or 1999 for symptoms as well as substance abuse.  This note reports that he was admitted to Via Christi Regional Medical Center for symptoms after his return from Kosovo and discharge from the military.  Assessment included rule out bipolar disorder; and PTSD.  In the plan, the nurse practitioner stated that the Veteran "has a lot of issues related to being a part of a war, and being 19 years old and witnessing some horrific things, as well as the grief and loss issues possibly relate to having a long-term mental illness the rest of his life."  There is no mention of any specific stressor and no discussion regarding the criteria for PTSD.  

July 2001 medication review notes include Dr. Reddy's comment that the Veteran had been hospitalized apparently following a violent incident at his finance's apartment with police involvement.  Dr. Reddy stated that the Veteran's mother reported that the Veteran did not have this personality before going into the service.  She reported that he had been hospitalized a couple of times prior to service and then went into the military and had psychotic symptoms.  July 2001 notes also document that according to his mother, the Veteran was a "good kid" until he finished high school, but did not make good grades.  

In a December 2001 letter, Dr. Reddy reported that the Veteran had been treated by the physician since February 2001 and treated by another clinician at Comcare since October 2000.  Dr. Reddy reported that the Veteran did not have the symptoms that he had during that treatment prior to when he went to Kosovo.  Dr. Reddy stated that the Veteran and been admitted to hospitals when he was young and diagnosed with ADHD, oppositional defiant disorder with marijuana abuse, etc, but there was no evidence that he had psychotic symptom or symptoms of PTSD.  Dr. Reddy also noted that he was diagnosed with bipolar disorder shortly after his release form the military.  Dr. Reddy then opined that the Veteran's symptoms point to PTSD rather than bipolar disorder.  

Dr Reddy's explanation for why the Veteran had PTSD rather than bipolar disorder was as follows:  

given the history and temporal relationship with the symptoms after his military duty points to Post-Traumatic Stress Disorder rather than Bipolar Disorder.  During a couple of my evaluations he was closely watching what was going on behind his back (being on guard), constantly talked about war incidents, and being tearful. 

Dr. Reddy also stated as follows:  

His relationship with friends got him into trouble recently, he was beaten on his head with a glass bottle.  Clearly he admits he has been smoking marijuana frequently (he hasn't been using during his initial visits to COMCARE).  Most recently his focus was how he was sleeping too much and wanting to work again.  He did not dwell on the past trauma at all.  This indicates that he has had Severe Post-Traumatic Stress Disorder and symptoms were controlled by medications.  If he were to fake his symptoms he would have continued to do that, even at this recent visits, which he did not.  He was comfortable, cooperative, not paranoid, and talked about being hopeful, his own account of traumatic events while in the military is a clear evidence of how he had to go through severe trauma, the symptoms and distress he experienced after coming from military duty, subsequent dysfunction, and hospitalizations, more clearly point towards Post-Traumatic Stress Disorder.  

In a letter dated in January 2002, the Veteran's parents reported that prior to his entrance into active service he was energetic, smart, and a "quick study," that at the time of graduation from military training he received an Excellence in Armor award, but that when he was released from the Army, he was broke, dazed, and confused.  

February 2002 medication review notes by Dr. Reddy, include that the Veteran had classic symptoms of PTSD and had been traumatized during his military service in that he saw starving children, trauma, and was punished severely for some inadequacies, etc.  Dr. Reddy stated that he has recurrence of traumatic events by having severe nightmares, reliving the experiences, flashback episodes, recurrent thoughts which are intrusive and distressing.  He also stated that the Veteran tries to avoid people and activities that arouse recollections of the trauma, and has hyperarousal symptoms with exaggerated startle response, verbal anger outbursts and sleep disturbance.  Dr. Reddy stated that the Veteran had symptoms of grandiosity and symptoms suggestive of bipolar disorder in the past, per his records.  

Records of a one week hospitalization at Mountain Crest in August 2002, and signed by K. Watanabe, M.D. are associated with the claims file.  These document that the Veteran reported a history of PTSD due to military service.  Final diagnoses were Bipolar I Disorder, manic, severe, with psychotic features, in early full remission, and PTSD.  There is no discussion of specifics as to the PTSD which appears to be based on the Veteran's reports of past diagnoses.  The Veteran was admitted in a manic and psychotic state and was stable at discharge.  

Notes from October 2002 stated that the Veteran reported living in fear during his military service in Kosovo that he might have to shoot someone.  He reported that he has bad dreams from this experiences in Kosovo even though he was not directly involved n combat.  Assessment included PTSD, Bipolar Type I Disorder, Cannabis Abuse, and ADHD by history.  

A September 2003 letter from the Veteran's parents is also of record.  The letter is largely an argument with a March 2003 VA examination report.  They contend that the Veteran did not have PTSD or bipolar disorder prior to service, that his cognitive and physical abilities were above average when he entered the military, that he was not expelled from high school as reported by the VA psychiatrists, that he was an above average student, that the reason he attended a different high school after his junior year was because he was assaulted by a coach, that both of the hospitalizations prior to service were for substance abuse, that he was told by his recruiter to answer in the negative as to substance abuse, that he excelled in basic training, and that his symptomatology resulted from his service in Kosovo, or at minimum, any preexisting condition was aggravated by such service.  His parents also asserted that the Veteran was hazed by fellow soldiers because of his mental condition and behavior and that it is not surprising to them that such hazing is not noted in his service record.  They contended that the examinations performed by VA staff were of short duration and that the staff was allowed to fashion biased opinions.  They argued that the private physicians' opinion should be given more weight because they spent more time with the Veteran.  Included with their letter is the policy of a high school the Veteran attended with regard to substance abuse problems.  

In an August 2003 letter, S. Kumar, M.D. reported that he had treated the Veteran with medication management since October 2002 and that the Veteran was under Dr. Reddy's care prior to that time.  Dr. Kumar stated that the Veteran's old charts as well as interview with the Veteran and his father had been reviewed.  Dr. Kumar stated that apparently the Veteran was an average student during high school with a history of ADHD, that, according to the Veteran's father the hospitalizations were for drug use and the Veteran had no previous trauma or abuse.  Dr. Kumar reported that the Veteran had reported severe mistreatment during service and that he had witnessed horrible scenes.  Dr. Kumar recounted the hospitalization post service, and the diagnoses of bipolar disorder and PTSD post service.  Finally, Dr. Kumar stated as follows:  

It is my conclusion that [the Veteran's] mental illness was either caused or exacerbated by his military experience.  My opinion is based on his current presentation of severe PTSD symptoms with nightmares and flashbacks about his military experience and psychotic symptoms with auditory and visual hallucinations and delusions with themes based on his military experience.  . . . Also [the Veteran] has been unstable in terms of his mental illness ever since he was dismissed form service in 8/2000 with two hospitalizations and continued symptoms.  

July 2003 medication management notes from Comcare include the Veteran's report that he felt that people of certain races were going to attack him, reported severe distress that he was badly abused by the "black race" while in the Army, that he was asked to take showers naked with guns around his waist, was beaten, threatened with rape, and put out in the war.  He reported that he had to witness people dying all around him, saw poor people eating their own feces, and that he was laughed at by the people he tried to help.  The Veteran's father reported that prior to service the Veteran was hospitalized twice at St Joseph because of drug use and that he had his first mental illness breakdown after he came out of the Army.  Assessment at the time of the July 2003 note was psychotic disorder not otherwise specified although schizophrenia paranoid type was the most likely diagnosis; PTSD, and cannabis dependence.  

August 2003 medication management notes include the Veteran's report that he was sent to the front during service without any guns, chained with a tow chain, and made fun of by other Army personnel.  At the time of that note assessment was bipolar disorder vs. schizoaffective disorder, PTSD, and cannabis abuse.  

In December 2003, the Veteran underwent a psychological evaluation by K. Liebenau, Ph.D.  During that examination he reported that he was a good student in high school and had no psychological or psychiatric problems prior to military experience.  He reported that he was abused by his military superior and exposed to death, poverty and destruction in Kosovo.  After examination, Dr. Liebenau diagnosed chronic PTSD, history of schizoaffective disorder, bipolar type, and cannabis abuse.  

February 2004 individual therapy notes that the Veteran expressed lack of comfort with men showing affection to each other.  He reported that he did get some harassment in the Army but "states he was never physically assaulted by another man."  

Next, is report of a June 2005  psychological evaluation by T. Moeller, PhD.  The Veteran informed Dr. Moeller that three months prior to discharge from the military, he was approached by fellow soldiers and invited to take part in a sexual assault of women and children.  He informed Dr. Moeller that he informed his superiors of this but was told to let it drop, after which time the fellow soldiers began to harass him for whistle blowing.  He also reported that another soldier threatened to rape him.  He reported that he then became more fearful and depressed, and his condition deteriorated from that point on.  He reported to Dr. Moeller that he was diagnosed with ADHD as a child.  

Dr. Moeller stated that he had reviewed several hundred pages of medical records.  He mentions no document earlier than October 2000.  Dr. Moeller noted that VA had apparently ruled out the probability of mistreatment of the Veteran by his military superiors and Dr. Moeller stated "I question if it is possible to rule out harassment or mistreatment by reviewing records created and maintained by those accused of such mistreatment"  

Dr. Moeller also acknowledge that the Veteran was less than forthcoming about denial of previous alcohol abuse or psychological difficulties other than marijuana abuse and ADHD.  Dr. Moeller pointed out that VA records did admit to the probability of a hypomanic or possible undiagnosed bipolar disorder during the Veteran's adolescence, stating that the diagnoses are often mislabeled as ADHD.  

Dr. Moeller noted that VA examiner had found that the Veteran's symptoms were due to natural progression but Dr. Moeller stated that the VA examiners had not pointed out that his behavioral problems during service may also be undiagnosed symptoms of bipolar disorder.  Dr. Moeller ultimately diagnosed bipolar affective disorder, by record; PTSD; ADD by record; marijuana abuse; and probable specific learning disorder.  

July 2006 notes include the Veteran's report that he served one year in the Army in Kosovo but was discharged due to PTSD and a personality disorder.  He continued to report that he was discharged from the Army due to PTSD in notes from August 2009.  

March 2007 notes document the Veteran's report that he took Ritalin as a child for ADHD

Also of record are several articles or abstracts of articles printed from the internet.  These are titled The articles were entitled "Bipolarity in children," "Can stimulant rebound mimic pediatric bipolar disorder," "Life events mania.  A special relationship?," "Psychotic symptoms combat related posttraumatic stress disorder," "Trauma and posttraumatic stress disorder in severe mental illness," "Posttraumatic stress disorder and bipolar mood disorder," "Posttraumatic stress disorder and comorbidity; recognizing the many faces of PTSD," "Relationships between trauma and psychosis: A review and integration,"  Work stress in the military: prevalence, causes, and relationship to emotional health," "Questionable Treatment for Some Iraq Heroes" , and "Occupational stress and psychiatric illness in the military: investigation of the relationship between occupational stress and mental illness among mental health patients."  Also submitted was a series of news articles regarding violent crimes committed by Gulf War Veterans.  


III.A.4.  Factual Background - Post-Service VA Evidence

On October 7, 2000, the Veteran was admitted to a VA Medical Center (VAMC) with a diagnosis of bipolar disorder.  He reported that he had been threatened by other soldiers, was afraid in basic training, witnessed suffering in Kosovo, was made to shine his shoes in the rain, and he was made to carry a 60 pound chain because he had left his weapon out of place.  He reported that he saw people starving in Kosovo, and that his non-commissioned officer (NCO) slapped him.  He also reported that after being sent to Kosovo an NCO used a derogatory term for persons of German descent and he felt this was an insult as the Veteran was of German - American descent.  He reported that he was threatened by another soldier after he pulled the plug of the soldier's stereo from the wall so he could plug in his alarm clock.  He reported that items worth one thousand dollars were stolen from him.  He also reported that he had flashbacks of being threatened by another soldier and of the NCO slapping him.  The clinician stated that it appeared that the Veteran had been changed by military service.  Assessment at the time of discharge included diagnoses of bipolar affective disorder and PTSD - service related.  

In an October 2000 memorandum, the RO requested that a VA examiner determine the soundness of the Veteran at the time of enlistment.  A physician provided a medical opinion that same month.  Listed are five numbered paragraphs and a conclusion; also notes was that the physician had reviewed the medical record.  

In the first paragraph, he stated that the Veteran had significant personality and mental disorders requiring treatment prior to induction into the service.  He accurately noted the preservice hospitalization diagnoses.  

In the second paragraph, the physician noted that the Veteran had provided unqualified negative responses to questions in the pre-induction screening such as whether he had prior hospitalizations, treatment for medical condition, use of drugs, etc.  In the third paragraph, he noted the Veteran's negative responses in the August report of medical history, including to the questions as to whether he had nervous trouble of any sort, treatment for mental condition, and whether he had been a patient in a hospital.   

In the third paragraph, the physician noted Dr. D.B.'s report in treatment of the Veteran at Via Christie MC from September 9 - 19, 2000 of "some indication of some previous difficulties as an adolescent prior to his entry into active duty.  At the time of his entering active duty, he seemed to be, both by his report and his parents' report, free from significant symptoms."

In the fourth paragraph, the physician noted that the military records showed a mix of reprimands and acceptable performance.  He noted that the division psychiatrist advised that the Veteran was not amenable to treatment, training, etc., and had advised discharge.  

In the part of the document labeled as a conclusion, the following relevant statement were provided:  

These conditions apparently evolved into behavioral responses incompatible with military requirements and  regulations.  

This strongly suggests a deficiency of  "soundness" in personality structure at the time of, or prior to enlistment.

There is insufficient evidence in record to accept the opinions of the veteran and his father as stated in Dr. Brada's report.  "It suggests that [the Veteran] was functioning quite well at the time he joined the Army in August 1999."  

In February 2001,the Veteran underwent a VA examination as to whether he had PTSD.  Following examination, Axis I diagnosis was adjustment disorder with disturbance in conduct, chronic; attention deficit hyperactivity disorder by history.  Axis II diagnosis was personality disorder not otherwise specified, by history.  

During the February 2001 VA examination, the Veteran complained of nightmares of dying most nights and of having his rifle chained to him.  He had mental images of the entire camp where he was stationed in Kosovo, which were troublesome to him.  He had dreams of being shot at and of children being hungry.  He reported that he did not actually see anyone die.  He also reported that he his service in Kosovo was humiliating as was having to carry a chain attached to his weapon.  

Noted under the mental status examination section of this report is that the Veteran reported that he was actively hallucinating during the interview but that there was no indication that he was doing so.  

The examiner provided an Axis I diagnosis of adjustment disorder with disturbance in conduct, chronic; ADHD by history; polysubstance abuse by history; oppositional defiant disorder by history; and an Axis II diagnosis of personality disorder, NOS, with antisocial traits.  The diagnosis of adjustment disorder with disturbance in conduct was decided on due to the Veteran's maladaptive reactions to the stressors that occurred in his life both prior to and during his time in the military.  These stressors were not deemed severe enough to cause PTSD.

The examiner further commented that the Veteran seemed to have continued the behaviors attributed to oppositional defiant disorder in his early teens to the time in the military (i.e. refusal to carry a rifle, refusal to bathe or wear appropriate clothing, or refusal to accept any responsibility for these behaviors).  It was felt that many of those behaviors that he exhibited after leaving the military were similar to those exhibited prior to going into the military.  Also explained was that the Veteran had a long history of shifting responsibilities of his behaviors onto others and in many or most cases refused to acknowledge or accept responsibility for his behaviors that got him into trouble or had consequences he did not like.  The examiner provided as an example, the Veteran's denial of any type of substance abuse or treatment or hospitalization when recruited, on induction forms, and when hospitalized and treated in the mental health clinic in Kosovo.  The record indicated, however, that his family was considering removing him from his home as soon as he became 18 years of age due to his drug use, his profane language and his threats and assaultive behaviors towards members of his family.

In March 2003, VA afforded the Veteran another examination, this time by a board of two psychiatrists.  One of the psychiatrists signed the report.  The report notes that the Veteran brought a list of notes with him to the examination, used terminology unusual for a patient, and that some of his responses appeared to have been coached.  He was described as being vague about his symptomatology unless prompted by leading questions.  The examiner noted that he had provided contradictory information in the past, such as falsifying his enlistment records regarding past psychiatric / drug history, informing examiners that he had a good home life, had good grades in high school, etc.  The examiner provided a detailed narrative of his preservice psychiatric treatment.  

Next it was noted that he had denied any previous problems at the time of enlistment and "[s]ince he did well in basic training, he was apparently able to utilize the structured environment of the military to settle down for a few months, and this is not uncommonly seen in individuals with certain types of personality disorders."  Next, the examiner explained that after being sent to Kosovo the Veteran began having disciplinary problems, was referred for psychiatric evaluation, and diagnosed with an adjustment disorder.  She explained that he was eventually discharged from service with a diagnosis of personality disorder and that the disorder is of such severity that the Veteran's ability to function in a military environment was significantly impaired.  The examiner's then stated that the Veteran was hospitalized within nine days of discharge and diagnosed with a personality disorder and a bipolar disorder.  After recounting more treatment history, the examiners explained that the Veteran's diagnosed depressive disorder prior to service could quite possibly have been a depressive episode of bipolar disorder.  

The examiners then provided answers to each of several questions.  As to whether the Veteran's current post-service diagnosis was an adjustment disorder, the examiners stead that it was not, but rather was bipolar disorder and personality disorder.  The examiners stated as follows:  

I do not believe this veteran has a chronic acquired psychiatric disorder that is separate and apart forma personality disorder and a bipolar disorder, both of which began in childhood.  The diagnosis of PTSD cannot be made, as he does not meet criterion A for this disorder.  What he is now calling flashbacks, (he did not now this term or even describe similar) are his ruminations over what he perceives as mistreatment by his superiors in the service.  

The examiner explained that "it is difficult to  make a diagnosis as an outside professional not having personally interviewed the patient and his family when he was a child and/or adolescent."  She then stated that "it would seem that he did not have a true adjustment disorder at the time of that first hospitalization in October of 1998."  She stated that 25 percent of adolescents with ADHD and a conduct disorder develop a personality disorder and that those individuals then are more prone to mood disorders.  

Next, she reported that it was the Veteran's chronic personality disorder that caused him difficulty during service.  As to whether he had a chronic increase in severity during service, as opposed to a temporary exacerbation, the examiner first recounted a history of statements in the service treatment records, then she stated "[i]n gathering this history, it is not noted anywhere that the patient complained of any neurovegatative symptoms or nightmares/flashbacks, etc., typical for those with PTSD."

After explaining the differences between different psychiatric diagnoses, the examiner provided a final summary as follows:

[T]his veteran suffers from both an Axis I diagnosis (Bipolar Disorder) and an Axis II diagnosis (Personality Disorder), both of which have their roots in his childhood and adolescent years and were not exacerbated by military service.   Rather, the problem behaviors demonstrated by this veteran during his service in Kosovo were those indicating a natural progression of his personality disorder, and the manic episode that occurred shortly after he was discharged from the service was a recurrent episode of this preexisting mood disorder (Bipolar Disorder).  

In February 2011, the Veteran again underwent a VA PTSD examination.  The examiner indicated that she had reviewed the Veteran's claims file.  She described his medical history and his reported symptoms and included findings as to psychiatric symptoms.  

The examiner determined that the Veteran had met the DSM-IV stressor criterion.  She explained this as follows:  

Veteran indicated that while in Kosovo he escorted buses of Serbians through ethnic Albanian locations and also escorted buses of ethnic Albanians through Serbian territory.  He indicated that he was close to land mines and snipers on the roads.  He also reported that interpreters warned them about organized crime in cities.  He indicated that there were large amounts of drugs and crime.  He indicated that the town people would often act hurt in order to distract them and then would attack.  He indicated that he personally monitored a concrete plan where slaves were forced to work together.  He indicated that the transported tankers of gas and accumulated 2,000 miles on dangerous Kosovo roads from base to base without an escort.  He reported being afraid of mines, snipers, ambush, and capture.  He indicated that he did 55 missions in Kosovo and had to wear a gas mask.  He indicated that at night, he shelled roads and locations.  He reported seeing lots of bombs and death.  Veteran also described several incidents in which he was humiliated by his superior officers.  When asked, he stated that his officer's were "hard on him" and "called him out" on several occasions.  He indicated that they denied him meals and made him rum in a wet t-shirt and shorts in the mountains when it was cold outside.  He also reported that they chained his machine gun to him because he kept leaving it.  

The examiner then determined that the Veteran did not been the DSM-IV criteria for  diagnosis of PTSD.  She provided an Axis I diagnosis of bipolar 1 disorder and an Axis II diagnosis of personality disorder, not otherwise specified, with antisocial features (by history).  

She then provided an explanation of her determinations, as follows:  

Veteran stated that he experiences severe chronic PTSD symptoms; however, it is my opinion that the stressors described are not sufficient to warrant such a severe stress reaction.  Veteran described his symptoms in a way that made them appear coached.  There was some contradictory statements made.  For example, veteran indicated that he has "severe panic attacks" every night; however, he is unable to articulate what he experiences during a panic attack or articulate how long the episodes last.  He has had multiple treatments and multiple hospitalizations for mental illness, both before entering the military and after he was discharged from service.  Veteran meets diagnositic criteria for Bipolar I Disorder, severe with psychotic symptoms.  He has both severe depressive and manic symptoms, and admitted to having auditory hallucinations and also to demonstrating very violent behavior when he is not on his medication.  Veteran has also been previously diagnosed with a personality disorder, with antisocial features.  He has an extensive criminal history, as well as a history of severe substance abuse, though he denied any current use or abuse.  Service records indicate that veteran was oppositional and had several disciplinary infractions while serving.  Most likely, veteran's current symptoms are a natural progression of his already present mental health conditions.  

In a section of the report for psychiatric summary, and in particular for a prognosis for improvement of psychiatric condition and impairments in functional status, the examiner noted that the Veteran "has been experiencing severe mental health symptoms since his adolescence."  In another section addressing his pertinent symptoms, the examiner stated as follows:  

Veteran does not have PTSD.  He does have Bipolar I Disorder which greatly impairs his occupation and social functioning.   However, this disorder first began expressing itself in adolescence and does not appear to be service related.  


III.B.1  Analysis - Presumption of Soundness

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b)  

In cases such as this, where there was no defect, disorder, or infirmity noted at entrance into service and 38 U.S.C.A. § 1111 is implicated, the law was most succinctly explained by the Court of Appeals for the Federal Circuit (Federal Circuit) as follows: 

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  

Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Put simply, if the claimed disorder is not noted in the examination report at entrance into active service, in order to rebut the presumption of soundness the government must show not only that the disorder preexisted entrance into service but also that it was not aggravated by active service; both showings require clear and unmistakable evidence.  As is clear from Wagner, the burden is the government's, not the claimant's. 

The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanserson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v Principi, 3 Vet. App. 310, 313-14 (en banc)).  

The Board will first address the "not aggravated" element because it is the element most demonstrably not shown by a clear and unmistakable evidence.  The October 2000 VA opinion was that there was insufficient evidence to accept statements that that the Veteran was functioning quite well prior to enlisting in the Army.  At most, this statement merely rejects statements that the Veteran was functioning well prior to service, it does not provide any opinion as to whether his condition worsened during service.  

The March 2003 examination report depends on a finding that his bipolar disorder preexisted entrance into service.  The examiner's entire rationale for finding that there was no chronic increase during service was that it was not noted that the Veteran complained of neurovegatative symptoms or nightmares / flashbacks typical of PTSD during service.  This opinion is not probative of whether the bipolar disorder, that the examiner said existed prior to service, worsened beyond its natural progression during service.  

Nor does the February 2011 opinion provide clear and unmistakable evidence of no aggravation of a psychiatric disease during service.  The examiner stated that, most likely, the Veteran's current symptoms are a natural progression of his mental illness present prior to service and that his bipolar disorder first began expressing itself in adolescence and does not appear to be service related.  The use of the language "most likely" and "does not appear to be" lead the Board to the conclusion that the examiner's opinion does not rise to the level of clear and unmistakable evidence that a psychiatric disease, if it did preexist entrance into service, was not aggravated during active service.  

There is no other evidence that could even be considered clear and unmistakable evidence that any preexisting psychiatric disease was not aggravated by the Veteran's active service.  Moreover, the lack of any symptoms during the first several months of active service, followed by symptoms severe enough to warrant discharge from service and followed by hospitalization for psychiatric symptoms within days of such discharge militate strongly against a finding that, if a disease preexisted entrance into service, such disease was not aggravated by service.  Hence, even if the Board were to find that a psychiatric disability preexisted entrance into active service, the presumption of soundness would not be rebutted.  

Next, the Board addresses the preexistence element.  The 1998 treatment records show major depression and dysthymia as provisional diagnoses at the time of admittance into the hospital.  But the diagnostic impression at discharge from the hospital included only the Axis II diagnosis of a personality disorder.  Similarly, the 1999 diagnoses do not include diagnoses of depression, bipolar disorder, or any Axis I disorder.  Rather the diagnoses were to rule out major depressive disorder and dysthymia.  Only the personality disorder was actually diagnosed.  This, along with the normal clinical psychiatric evaluation at entrance into service is evidence the Veteran did not have bipolar disorder that preexisted his entrance into service.  There is evidence that he had a personality disorder at entrance into service, and, given the two diagnoses in 1998 and 1999, of a personality disorder, the Board finds that there is clear and unmistakable evidence of a preexisting personality disorder.  

Disability compensation is only available for disability due to disease or injury.  38 U.S.C.A. §§ 1110, 1131.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(d).  Therefore, whether the Veteran had a preexisting personality disorder does not matter because disability benefits could not be granted for the effects of a personality disorder.  

The evidence that suggests that he had a preexisting bipolar disorder however is not clear and unmistakable evidence of such.  The most persuasive evidence of a preexisting bipolar disorder is the March 2003 examination report.  The examiner stated that "it would seem" that he did not have an adjustment disorder in 1998, and that 25 percent of adolescents with ADHD and a conduct disorder then develop a personality disorder and of those persons, they are more prone to a mood disorder such as bipolar disorder.  But this opinion depends on a misdiagnosis in 1998 and then a relatively small percentage, 25 percent, moving to a personality disorder, and then only a tendency to develop a mood disorder.  This line of misdiagnosis, probabilities, and tendencies does not rise to a clear and unmistakable standard of evidence.  Similarly the statement that his diagnosed depressive disorder (which was actually listed as "rule out") could quite possibly have been a depressive episode of bipolar disorder, contains language that is not consistent with the evidentiary standard required to find that a bipolar disorder preexisted entrance into active service.  

For these reasons, the Board finds that the presumption of soundness as to any psychiatric disease (of which a personality disorder is not) has not been rebutted in this case.  The next question is whether a psychiatric disease manifested during the Veteran's active service or was caused by his active service.  


III.B.2.  Analysis - Acquired Psychiatric Disorder Other Than PTSD

The service treatment records tend to show that the Veteran had no psychiatric disease during active service, keeping in mind that a personality disorder is not a disease under regulation.  The Board is aware that he was diagnosed with an adjustment disorder during service, but that diagnosis appears to have been replaced by the personality disorder diagnosis, and furthermore, the Veteran has not been diagnosed with an adjustment disorder post-service so such diagnosis has no practical importance in this case.  

However, the Veteran was hospitalized nine days after separation from active service and diagnosed with bipolar disorder.  Dr. Brada's statements that the Veteran was functioning quite well when he entered active service must be considered in the context of the service treatment records.  He entered active service in September 1999 and there were no reports of any problems with his behavior until March 2000.  This fact tends to lend support to Dr. Brada's statement.  It was only after six months into active service that the Veteran was referred for mental health evaluation.  The service treatment records tend to support Dr. Brada's statement that the Veteran began having symptoms six months after entrance into active service.  

Significant evidence points to a conclusion that whatever psychiatric disease the Veteran had during the latter part of his active service was the onset of the bipolar disease diagnosed nine days after discharge from active service.  The March 2003 opinion includes the examiners' statement that it was believed that the Veteran does not have a chronic psychiatric condition other than a personality disorder and bipolar disorder "both of which began in childhood."  Dr. Kumar's August 2003 letter that the Veteran has bipolar disorder with roots in childhood and that the manic episode shortly after he was discharged was a recurrent symptom of bipolar disorder also tends to show that the bipolar disorder did not first come into existence until nine days after separation from active service.  Even considering that the Board has found that the Veteran is presumed sound as to bipolar disorder at entrance into service, the statements place onset of his bipolar disorder prior to when he was discharged from active service.  Similarly, the February 2011 examiner's opinion that the Veteran currently had bipolar disorder and that his current symptoms are a progression of disease that had been present prior to service, is evidence that his bipolar disorder did not first come into existence nine days after separation from active service.  

Finally, 38 C.F.R. § 3.309(d) provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In this case, the Veteran had a psychiatric condition serious enough to warrant his discharge from active service, although he was diagnosed with a personality disorder during service and prior to service, he was diagnosed with bipolar disorder immediately after service and that diagnosis has been present since service.  At most there is reasonable doubt as to whether the bipolar disorder began for the first time within the nine days after separation from active service, as opposed to earlier.  Given the numerous opinions already of record as to what diagnoses were present and when, the Board concludes that further efforts to obtain additional medical evidence could not resolve this doubt.  Hence, the Board resolves any reasonable doubt in favor of the Veteran and finds that his bipolar disorder was present during his active service.  

In summary, the Board concludes that the Veteran is presumed to have been sound upon entrance into active service as far as bipolar disorder or any other psychiatric condition other than a personality disorder.  Further, the Board concludes that the Veteran currently suffers from bipolar disorder that was present during his active service.  Hence, service connection must be granted for bipolar disorder.  

Having resolved the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board recognizes that the Veterans Court directed it to address the credibility of the Veteran's and his father's statements concerning the Veteran's pre-service and post-service symptoms.  So as to comply with the Veterans Court's order to do so, the Board will now address those statements.  

The Veteran and his father contend that the Veteran had only substance abuse symptoms prior to service and was a good student.  That is not shown by the 1998 and 1999 treatment records.  Rather, what is shown is that the Veteran was admitted with provisional diagnoses of depression and dysthymia and that he appeared depressed, and was flunking out of high school.  Also shown was that outpatient therapy was expected to take place.  The Board finds the statements made by mental health professionals in 1999 to show that what the Veteran and his father have contended is not credible.  They were both present at the time of the 1998 and 1999 admissions and there is no reason to believe that they were not aware when they made their statements of what was found in 1998 and 1999.  

Furthermore, as to the Veteran it is clear that he has demonstrated a character of lack of credibility.  Regardless of what a recruiter may or may not have told him, he clearly knew that he had been hospitalized prior to service.  Yet he indicated at entrance into service that he had not ever been hospitalized.  He also denied any previous psychiatric treatment in March 2000 but was clearly aware of the 1998 and 1999 hospitalizations and the counseling at that time that outpatient therapy was required after hospitalization.  Furthermore, the Veteran has characterized himself as a good student prior to service, but he clearly was aware that one of the reasons he was hospitalized prior to service was his poor academic performance.  For these reasons, the Board finds that the statements of the Veteran and his father regarding symptoms that existed prior to his entrance into active service are not credible.  

As to his continuous symptoms since service, the treatment records already discussed clearly show that he has had psychiatric symptoms since service.  The Board does not find that the Veteran's or his father's reports that he has such symptoms continuously since service to lack credibility.  As to what disease or condition causes such symptoms, as already noted, the Veteran's and his father's opinions are not competent evidence.  The lack of competence of their opinions is explained in detail in the next section of this decision.  



III.B.3.  Analysis - PTSD

The Board finds that the Veteran has never had PTSD.  It finds the VA examination reports to be more probative than the other practitioners' findings in this regard.  The Board also finds that most of the Veteran's statements as to his alleged in-service stressors are not credible; and the timing and nature of those statements, along with his demonstrated tendency to knowingly provide false information, render any diagnosis dependent on the Veteran's reports of his active service to be of negligible probative value.  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2011). 

The evidence required to establish the occurrence of an in-service stressor depends upon whether the veteran engaged in combat with the enemy. 38 C.F.R. § 3.304(f)(1)  states: 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b) , requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999). Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70   (1994). 

During the course of the Veteran's claim and appeal, VA recently revised the rule which addresses service connection for PTSD.  75 Fed. Reg. 39843 (July 13, 2010). That revision applies to all claims pending before VA on or after the rule's effective date as is applicable here, and is as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(5).  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

First, the Veteran did not engage in combat with the enemy.  There is no indication from his service treatment records that he did so and his own statements to the mental health practitioner in October 2002 included that he was afraid that he may have to shoot someone but that he was not actually involved in combat.  

Second, the Board has considered the Veteran's reports of threats of rape, being slapped by an NCO, and being beaten by other soldiers in the context of personal assault stressors.  The Board finds that his reports are not credible.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Factors that go to the Board's determination are the Veteran's demonstrated lack of credibility, his multiple stressors that have changed over the course of the claim, and findings that he appeared to be coached as to symptoms to report during examinations.  

As to the demonstrated lack of credibility, it is clear that the Veteran was aware of two hospitalizations prior to entrance into service and yet he indicated in medical history reports at the time of entrance into active service that he had never been hospitalized.  He also indicated that he had never been treated for mental illness, yet the reasons for the hospitalizations included mental illness as is evidenced by the provisional psychiatric diagnoses in the 1998 report.  He also denied any such treatment in March 2000 when he was being evaluated for psychiatric symptoms.  At that point it would have been clear that the request for this history would include at least that he was admitted to a hospital with at least suspected mental illness in 1998.  Hence, he has demonstrated a willingness to intentionally provide false information.  

As to the multiple stressors over the course of the claim, in October 2000 he reported that he was chained to his rifle, had to shine his shoes in the rain, was slapped by an NCO, was insulted as to his German-American heritage, valuables worth one thousand dollars were stolen from him, that he was threatened by another soldier because he unplugged the soldier's stereo, and that he witnessed suffering in Kosovo.  Then in July 2003 he reported that he was abused by the black race, asked to take showers naked with guns around his waist, was beaten, and threatened with rape.  Yet in February 2004 he reported that he was never assaulted by another man.  Then in June 2005 he reported that he was invited by other soldiers to rape women and children and was beaten for whistle blowing.  Then, in February 2011 his report included that he had personally monitored a plan where slaves were forced to work for the military.  

It is noted that the clinician recorded in the March 2000 service treatment notes that the Veteran reported that his supervisors did not like him and mistreated him.  This shows that he was not averse to reporting his perceptions of how others treated him and shows that military personnel did record his reports.  Hence, if the alleged events of beatings and threats did indeed occur, this evidence tends to show that the Veteran would have reported the events and such reports would have been noted in his treatment records.  

This escalation of alleged stressors the Board finds to be in the nature of embellishment of his service in the pursuit of disability compensation benefits.  If he indeed had been asked to rape civilians during service, and was beaten for whistle blowing, it does not follow that his first reports of being threatened had to do with unplugging a stereo.  Clearly the latter incident is more noteworthy.  Similarly, he first reported that he was slapped by an NCO but later reported that he was beaten.  Finally, his reports of never being assaulted by a man are inconsistent with the reports of being slapped, beaten, and to an extent, being threatened with rape.  

As to the coached aspect of his responses, this was evident during two examinations.  The 2003 VA examination report noted that the Veteran appeared coached and provided an explanation - that he was vague about his symptomatology unless prompted by leading questions.  Then, the February 2011 examiner explained that he appeared coached in that he named symptoms," severe panic attacks," but was unable to describe what they were or how long they lasted.  If he did indeed have such symptoms it does not follow that he would know only the name of the symptoms but not be able to describe of what the named symptoms consisted.  The Board is aware that in the February 2011 report it is listed that he reported panic attacks in his sleep every night with wakening to a flailing of his arms.  However, the same report includes the medical professional's comments that he was unable to describe the "panic attacks" or their duration.  The Board finds the examiner's report, given that this is her specialty and she actually observed and interviewed the Veteran, to be an accurate report.  

If only one of these three sets of facts was present, it may not lead the Board to the conclusion that the Veteran's statements are not credible.  However, when taken together, these sets of facts lead the Board to find that the Veteran's account of his stressors are to be afforded little probative weight because he has a demonstrated lack of credibility.  This is important when considering the opinions of the clinicians who have diagnosed PTSD.  

Now the Board turns to analysis of the medical evidence of record with regard to whether the Veteran has had PTSD during the course of his claim and appeal.  Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

Of note, the Veteran was not diagnosed with PTSD during his initial admission for psychiatric treatment following discharge from service.  Rather he was diagnosed with bipolar disorder.  The October 2000 VA diagnosis of PTSD does not differentiate between his reported stressors as to the basis for the diagnosis.  Those stressors listed included being threatened by another soldier, insult as to his German American heritage, made to shine his  shoes in the rain, having to carry a 60 pound chain because he left his weapon unattended, and witnessing suffering in Kosovo.  Given the lack of specificity as to the basis for the diagnosis, the Board affords this diagnosis little probative weight.  

As to 38 C.F.R. § 3.304(f)(3) as amended in 2010, diagnoses by VA psychiatrists and/or psychologists have been for diseases other than PTSD.  Indeed, the preponderance of findings by VA psychiatrists and/or psychologists are that the Veteran does not have PTSD.  The diagnosis of PTSD in the October 2000 VA treatment notes has been considered.  That diagnosis did not specify upon what stressor the diagnosis of PTSD was based.  Listed were numerous events, including being threatened by another soldier, insult as to his German American heritage, made to shine his shoes in the rain, having to carry a 60 pound chain because he left his weapon unattended, and witnessing suffering in Kosovo.  Furthermore, even as to the suffering in Kosovo, there is no mention of any of the kinds of events listed in § 3.304(f)(3).  The nonspecific nature of this diagnosis and the stressor underlying it lead the Board to the conclusion that it does not support a grant of service connection for PTSD based on application of § 3.304(f)(3).  

Moreover, the VA examiners who have provided more detailed accounts of his psychiatric condition have consistently found that he does not meet all criteria for diagnosis of PTSD under the DSM-IV.  The February 2001 diagnoses do not include PTSD.  The March 2003 examination report by a board of two psychiatrists yielded an express finding that not all criteria for diagnosing PTSD were present.  This was supported by an explanation that is logical and persuasive - including that what the Veteran had characterized as flashbacks were not flashbacks.  

The February 2011 examination report also includes an explicit finding that the Veteran does not have PTSD.  This report the Board finds particularly probative.  First, although the Veteran provided a description of a panic attack as waking up every night flailing his arms, the examiner stated in her comments that he was unable to articulate what he experiences as a "panic attack" and how long these "panic attacks" last.  More importantly, the Veteran endorsed every PTSD symptom, and as both chronic and severe, but the examiner found that his identified stressor is insufficient to warrant such severe stress reaction.  From this explanation, which the Board finds logical, consistent with the Veteran's past history, and compelling, the Board affords the examiner's findings that he does not have PTSD a great deal of probative weight.  

Now the Board turns to the private medical opinion evidence and findings of PTSD.  The October 2000 notes from Comcare include an assessment of PTSD but this is based on the Veteran's report of "a lot of issues related to being part of a war, and being 19 years old and witnessing some horrific things, as well as grief and loss issues possibly related to having a long-term mental illness the rest of his life."  This basis is too general and vague to allow for any significant weight to be assigned to that determination that he had PTSD. 

As to Dr. Reddy's December 2001 letter, the Board finds the explanation as to why the Veteran has PTSD to be illogical and to not rationally support the conclusion.  Dr. Reddy first prefers the diagnosis of PTSD based on the fact that the Veteran was in the military and the symptoms manifested contemporaneous to his military service.  This explanation reduces to a finding that the occurrence of psychiatric problems during military service equates to PTSD.  He then concludes that as the Veteran, in recent treatment sessions, did not dwell on past trauma he therefore had PTSD rather than bipolar disorder because "if he were to fake his symptoms" he would not do so.  This explanation is reaching.  It amounts to determining that he has PTSD because he does not talk about trauma, while Dr. Reddy's earlier explanation was that because he talked about trauma during service he therefore has PTSD.  Given the internal inconsistency, that both talking about trauma during service and not mentioning trauma during service both indicate PTSD, the Board affords Dr. Reddy's diagnosis of PTSD only minimal probative weight.  

Similarly, Dr. Reddy's explanations in the treatment notes are afforded little weight.  He notes that the Veteran was traumatized during service, yet, as noted above, the Board finds the Veteran's account of the events of his service to lack credibility.  Hence, a diagnosis based on such account is of little value.  Moreover, Dr. Reddy refers to symptoms such as flashbacks, which other evidence tends to show are not actually flashbacks, and the Veteran's reports of symptoms, which, as noted above, are more in the line of coached responses.  

The opinions of Dr. Kumar, Dr. Liebenau, and Dr. Moeller suffer from the same general reliance on the Veteran's reports as the opinions of Dr. Reddy.  Dr. Kumar refers only to severe mistreatment during service and the witnessing of horrible scenes.  The service treatment records show neither and the VA examiner in February 2011 noted that the Veteran's responses appeared both coached and that his reported severe reactions to the alleged trauma did not correspond to the events.  Dr. Liebenau also noted that the Veteran was a good high school student but the 1998 and 1999 treatment records provide a much different history of his success as a high school student.  Dr. Moeller's opinion depends on the Veteran refusing to take part in the rape of civilians in Kosovo and being physically beaten afterwards, events that the Board has concluded did not occur given that their occurrence depends entirely on the Veteran's reports, which are not credible.  

Having determined that the VA examination reports are more logical, more consistent with the Veteran's service and preservice history, and take into account his lack of credibility, the Board finds those reports, particularly the February 2011 report, to be more probative than the private medical opinions as to what psychiatric condition the Veteran has had.  

Also considered are the reports of the Veteran and his father as to what condition he has had.  Clearly, determining whether he has bipolar disorder, PTSD, a personality disorder, or any other specific condition is not a question to which lay opinions are competent evidence.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Here, as referred to by the medical professionals, there are diagnostic criteria for determining from what psychiatric disease a person suffers.  The definition of such symptoms as panic attacks and flashbacks are also, as shown by the evidence, subject to misinterpretation by laypersons.  The provisional diagnoses assigned, and the "rule out" diagnoses indicates to the Board that diagnosing one psychiatric condition instead of another is a complex matter.  Given that the provisional or "rule out" diagnoses were made with knowledge of presenting symptoms indicates to the Board that the mere presence of symptoms observable by a layperson is not a sufficient basis, standing alone, for preferring one diagnosis over another.  Therefore, the Board finds that the opinions of the Veteran and his parents as to whether he has PTSD as opposed to bipolar disorder are not competent evidence.  

The Board has considered the Veteran's parents' allegation that the VA examiner's opinions should not be afforded much weight because of alleged bias and because of the time that the examiner's were in contact with the Veteran.  Also considered is the allegation by Dr. Moeller that the records during service were suspect on the basis that the events of service were not accurately recorded because the recording officials were those who had mistreated the Veteran.  These allegations of inaccurate reporting by military officials and bias by VA examiners the Board finds unsubstantiated and in the nature of pure speculation without any basis in the record.  It therefore affords the allegations extremely little probative value.  As to the relative amount of time that the VA examiner's spent with the Veteran, it is noted that the examiners reviewed his treatment records and therefore had sufficient facts and data before them.  The Board does not find significant the relative time spent with the Veteran by VA examiners as opposed to his treating physicians.  

The Board has reviewed the articles submitted in support of the Veteran's claims but finds them to be of only the most minimal of probative value.  The articles do not provide findings with a stated degree of probability or enough specific statements relevant to the Veteran's case, as opposed to all service personnel, to be of any significant value.  For example, the article entitled "Occupational stress and psychiatric illness in the military: investigation of the relationship between occupational stress and mental illness among military mental health patients" has a conclusion that the "results raise the possibility that work stress could be a significant occupational health hazard in the U.S. military, a possibility that warrants further investigation."  The article entitled "Job stress, depression, work performance, and perception so supervisors in military personnel," concludes that "[t]hese results support accumulating data that work stress is a significant occupational health hazard in the routine military work environment."  The article "Relationships between trauma and psychosis: A review and integration," concludes that there are presumably multiple pathways to the development of PTSD and psychotic disorders and that more research studies that overcome methodological difficulties are required before a detailed understanding of the relationships between trauma and psychosis can be gained. 

These examples demonstrate the articles are in the nature of possibilities, the effect of work stress in general on all military personnel, and hypotheses.  The articles do not provide findings with a stated probability or provide findings or explanations specific enough to the facts at issue in the Veteran's case.  The articles therefore are afforded little probative value.  


IV.  Conclusion

For the reasons stated above, the Board finds that there is not clear and unmistakable evidence to rebut the presumption of soundness as to any condition other than an a personality disorder, and that the Veteran's acquired psychiatric disorder diagnosed as bipolar disorder had onset during his active service and has been present during the course of his claim and appeal.  Hence, his appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD must be granted.  Further, the Board finds that the preponderance of evidence shows that the Veteran has never had PTSD.  Hence, his appeal as to the 

(CONTINUED ON NEXT PAGE)
issue of entitlement to service connection for PTSD must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability other than PTSD, diagnosed as bipolar disorder, is granted.  

Service connection for PTSD is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


